DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered.
The amendment to claim 1 appears to include limitations previously submitted in claim 9 and previously rejected.  As no new rejection is made, the examiner does not have additional information to discuss with Applicant in an interview.  If Applicant is encouraged to schedule an interview if it is desired.
With regard to the rejection of claims 15 and 20 under 112(b), and the rejection of claims 15 and 20 under 102(a)(1), these arguments are convincing.  The rejections are withdrawn in light of the cancellation of these claims.
With regard to the rejection of claim 1 over Bosshard in view of Kavazov, Applicant’s arguments have been fully considered and are not convincing.  
One page 9, Applicant argues that Bosshard does not disclose an automatic injection device having a drug container comprising a biasing element having a first end fixed to the first longitudinal end of the drug container.  The examiner agrees with this characterization of Bosshard and this deficiency is remedied by the teachings of Kavazov.  As discussed in paragraph 21 of the prior Office Action, Kavazov teaches that a drug container having a piston and a biasing member can include a closed first end wherein the spring is fixed to the closed first end as shown in Fig. 8 of Kavazov.  Applicant further argues that Bosshard fails to disclose the driving element that causes linear movement of the plunger being located outside the container.  This argument is not convincing as Bosshard does disclose this feature.  As can be seen in fig. 7a of Bosshard, the driving element 11, i.e. the element which activates and causes movement of the biasing element, is entirely located outside of the container 2.  Further, 
Applicant further argues that this modified device is not compact as claimed.  This argument is not convincing.  The term “compact” is given its ordinary definition meaning closely and neatly packed together.  While it is understood that the depictions shown in Bosshard are diagrammatic, it appears that the device as shown in fig. 7a can be interpreted to be compact because there are not superfluous elements and furthermore, in order for the ohmic resistance heating to take place efficiently, the heating element 11/28 must be very near to the biasing element and therefore the device is necessarily compact.
On page 11, Applicant has reproduced fig. 7b which, along with fig. 7a, is the figure relied upon for the rejection. However, the description provided appears to be drawn to a different embodiment, specifically that shown in figs. 2a-2c.  Applicant describes that prior to activation the spring 6 is tensioned and the piston rod 4 is locked in position by a locking mechanism 7.  Upon activation, the latch is moved and the piston is released to act under the biasing force of the spring.  This description applies to fig. 2, but not fig. 7.  The spring 6 shown 
Applicant further argues that the device of Bosshard requires the plunger and therefore does not include a driving system that causes linear movement of the plunger without entering the drug container.  This argument is not convincing.  First, claim 1 calls for a drive system comprising a driving element and a biasing element, the driving element is positioned outside of the drug container without entering the drug container.  So the “driving system” is a different element than the driving element, and the claim does not require the “driving system” to not enter the drug container.  Bosshard discloses the drive system comprising a driving element (power source 11/ohmic resistance element 28) and a biasing element (spring 31).  As can be seen in fig. 7a, and as discussed in detail above, the driving element is located entirely exterior to the drug container while causing linear movement of the plunger (fig. 7a to fig. 7b).
Applicant argues that the plunger of Bosshard and Kavazov are part of each of their respective driving elements that cause linear movement of the plunger and the pistons enter the container, therefore these references do not render the claims obvious.  The examiner does not find this argument convincing.  The claim does not limit the drive system to only a driving 
Applicant further argues the potential advantages of not having the driving element comprised of the piston. The piston is not interpreted to be part of the driving element as discussed above, and therefore arguments drawn to the potential benefits of having or not having a piston are not convincing.
Applicant’s arguments drawn to the proposed modification of the container of Bosshard to have a proximal end located at the proximal end of the spring have been fully considered and are not persuasive.  These arguments were previously presented and were addressed in detail in the prior office action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-11, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (US 2007/0112326) in view of Kavazov et al (US 7,959,715).
Regarding claim 1, Bosshard discloses an automatic injection device for injecting a patient, the device comprising an insertion needle 14, a drug container 2 having a first end and a second end with a drug flow opening (fig. 7a), a plunger 3 having an outer diameter that fits within the diameter of the container (fig. 7a), and a biasing element 31 made of a shape memory alloy (page 6, para. 0064), wherein a first end of the biasing element is fixed and the 
Claim 1 calls for the first end of the drug container to be closed, and for the first end of the biasing element to be fixed to the closed end of the drug container.  Bosshard discloses that the first end of the biasing member is fixed such that the biasing member can apply force against the plunger (figs. 7a, 7b), but does not disclose that the first end of the container is closed and the biasing member is fixed to the closed end.  Kavazov teaches that a drug container having a spring and a piston can include a closed first end of the drug container and the spring fixed to the closed first end (fig. 8; col. 18, lines 4-10).  This configuration is a known alternative to the open ended container of Bosshard and provides a benefit of ensuring that the spring is securely fixed as the proximal end with respect to the drug container so that any movement of the drug container does not affect the delivery of the drug to the patient. 
Claim 1 further calls for a base for contact with a patient’s skin and a housing that mates with the base and defines an internal cavity above the base that has a predetermined volume that encloses the needle, the drug container, the drive system and the controller.  Bosshard discloses that the device is configured such that it inserts the infusion needle into the body before conveying the medicament so that the patient, who is asleep does not feel the needle insertion and receives the drug therapy while they are asleep (page 2, para. 0013). This implies that the device is attached to the patient’s body and enclosed in a housing such that the elements of the device are held in place as the patient moves during sleep.  However, the base and housing are not explicitly recited.  Kavazov teaches a drug delivery device arranged to be worn on the patient for delivery of a drug thereto, wherein the device includes a base 21 for contact with a patient’s skin and a housing 20/30 that mates with the base and defines an internal cavity that receives the drug container and drive mechanism, and an insertion needle 58 that extends through the base (col. 14, lines 41-42, 57-58; col. 15, lines 5-11; figs. 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 9, Bosshard discloses that the driving element 11 applies an input parameter to the movable element to change the shape of the movable element (page 7, para. 0064; fig. 7a).
Regarding claim 10, Bosshard discloses that the input parameter is heating (page 7, para. 0064).
Regarding claim 11, Bosshard discloses that the input parameter is an electric current (page 7, para. 0064).
Regarding claim 21, Bosshard discloses that the biasing element applies force based on its shape memory properties and therefore applies a constant force because it is not a conventional spring (shape memory properties: page 7, para. 0064). The drive system is passive because it does not apply a mechanical force to the piston.
Regarding claim 22, Kavazov teaches that the insertion needle is perpendicular to the base (fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above so that the device can be placed on the patient and the needle inserted into the patient 
Regarding claim 23, Kavazov teaches that the drug container is removable from the housing for replacement use of the drug container (col. 11, lines 48-61: portions of the housing not in fluid communication with the drug container are reusable while the drug container is replaced).  It would have been obvious to include this feature in the combination described above with regard to claim 1 so that the more expensive electronic components of the device can be reused and the components that may contact the drug or body fluids can be replaced to ensure a sterile and safe device at a low cost.
Regarding claim 24, Bosshard discloses that movement of the plunger toward the drug flow opening expels the fluid from the drug container and therefore the pharmaceutical product is necessarily contained in the drug container prior to the delivery movement of the plunger toward the drug flow opening.
Regarding claim 25, Bosshard discloses that the biasing element is a coil spring made of the shape memory alloy (page 6, para. 0064).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783